COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


WAVERLY G. HAWKINS
                                         MEMORANDUM OPINION * BY
v.           Record No. 2402-95-1         JUDGE RICHARD S. BRAY
                                             NOVEMBER 5, 1996
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                       Rodham T. Delk, Jr., Judge
             John C. Lauterbach, Jr. (James L. Grandfield,
             Assistant Public Defender, on brief), for
             appellant.

             Steven A. Witmer, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellee.



     Waverly G. Hawkins (defendant) was convicted in a jury trial

for possession of cocaine and, on appeal, challenges the

sufficiency of the evidence.    We affirm the conviction.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     Traverso v. Commonwealth, 6 Va. App. 172, 176, 366
S.E.2d 719, 721 (1988).    The jury's verdict will not be disturbed

unless plainly wrong or without evidence to support it.      Id.    The

credibility of a witness, the weight accorded the testimony, and

the inferences to be drawn from proven facts are matters solely

for the fact finder's determination.     Long v. Commonwealth, 8 Va.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
App. 194, 199, 379 S.E.2d 473, 476 (1989).

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     While on routine patrol, Officer Vidrine observed an

unlighted truck parked in a roadway.   As Vidrine's vehicle

neared, he saw the passenger, defendant, "ben[d] down into the

floorboard," "immediately [sit] up . . . back in the seat" and

toss "some papers . . . out the passenger's side window."

Further investigation disclosed an empty cigarette pack, several

"books of matches," "a couple of burnt matches," and a "piece of

screen" on the ground beneath the passenger window of the truck.

Looking inside, Vidrine observed numerous additional "burnt

matches" on the passenger side of the truck floorboard and "white

crumbs" in defendant's lap.   As a result of his training and

experience, Vidrine recognized the screen and burned matches as

"indicative of drug usage" and suspected the "crumbs" were crack

cocaine.
     At Vidrine's request, defendant exited the truck, and

Vidrine noticed a small white "rocklike" substance of suspected

crack cocaine on the passenger seat.   A search of defendant's

person disclosed more "crumbs of the same type of substance in

[defendant's] left front trouser pocket."    Under the passenger

seat, Vidrine found an item which he identified as a crack

smoking device, including a screen and wire mesh, and subsequent




                               - 2 -
laboratory analysis confirmed the presence of cocaine residue on

the pipe.
            [P]ossession of a controlled substance may be
            actual or constructive. "To support a
            conviction based upon constructive
            possession, 'the Commonwealth must point to
            evidence of acts, statements, or conduct of
            the accused or other facts or circumstances
            which tend to show that the defendant was
            aware of both the presence and character of
            the substance and that it was subject to his
            dominion and control.'"


McGee v. Commonwealth, 4 Va. App. 317, 322, 357 S.E.2d 738, 740

(1987) (citation omitted) (quoting Drew v. Commonwealth, 230 Va.
471, 473, 338 S.E.2d 844, 845 (1986)).    Circumstantial evidence

is sufficient to support a conviction provided it excludes every

reasonable hypothesis of innocence.     Tucker v. Commonwealth, 18
Va. App. 141, 143, 442 S.E.2d 419, 420 (1994); see McGee, 4 Va.

App. at 322, 357 S.E.2d at 740; Johnson v. Commonwealth, 2 Va.

App. 598, 604-05, 347 S.E.2d 163, 167 (1986).    Although

defendant's mere proximity to drugs is insufficient to establish

possession, Code § 18.2-250, it is a fact which may be considered

in resolving the issue.    See Lane v. Commonwealth, 223 Va. 713,

716, 292 S.E.2d 358, 360 (1982); Brown v. Commonwealth, 15 Va.

App. 1, 9, 421 S.E.2d 877, 882-83 (1992) (en banc).

     Here, defendant was a passenger in a darkened truck parked

in the road.   Officer Vidrine initially observed defendant in a

bending position but, when Vidrine's headlights illuminated the

truck, he immediately arose and discarded several items from the

window, including matchbooks, burned matches and a screen, all



                                - 3 -
items related to cocaine use.    Vidrine found additional burned

matches on the passenger floorboard of the truck and white

"crumbs" resembling crack cocaine in defendant's lap, in his

pants pocket and on the passenger seat.    A crack pipe found

beneath the passenger seat tested positive for cocaine residue.

Such evidence provided ample support for the court's conclusion

that defendant constructively possessed cocaine, aware of the

nature and character of the illicit substance.
        Defendant's reliance on Jones v. Commonwealth, 17 Va. App.
572, 439 S.E.2d 863 (1994), and Scruggs v. Commonwealth, 19 Va.

App. 58, 448 S.E.2d 663 (1994), is misplaced.    In Jones,

defendant was a passenger in an automobile with five small rocks

of cocaine on a tray located between the passenger and driver

seats and cocaine residue on a soda can beneath the passenger's

seat.    Thus, the only evidence incriminating Jones was his

proximity to the drugs, clearly insufficient to support a

conviction.    17 Va. App. at 574, 439 S.E.2d at 864.   In Scruggs,

the police found cocaine secreted within a tear in the passenger

seat of his vehicle, also occupied by another person, and Scruggs

in actual possession of cash and a firearm.    19 Va. App. at

59-60, 448 S.E.2d at 664.    In reversing the conviction, the Court

recognized that Scruggs' possession of these items was probative

of an intent to distribute, but reasoned that "circumstantial

proof of Scruggs' intent [could not] be used to 'bootstrap' proof

of the predicate fact that he actually or constructively



                                 - 4 -
possessed cocaine."     Id. at 62, 448 S.E.2d at 665.   Manifestly,

the conviction in this instance is supported by additional

substantive evidence.

     Accordingly, we affirm the decision of the trial court.

                                                Affirmed.




                                 - 5 -